Case 16-39654   Doc 513-1   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   1 Page 1 of 8




                        EXHIBIT 1
Case 16-39654   Doc 513-1   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   1 Page 2 of 8
Case 16-39654   Doc 513-1   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   1 Page 3 of 8
Case 16-39654   Doc 513-1   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   1 Page 4 of 8
Case 16-39654   Doc 513-1   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   1 Page 5 of 8
Case 16-39654   Doc 513-1   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   1 Page 6 of 8
Case 16-39654   Doc 513-1   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   1 Page 7 of 8
        Case 16-39654       Doc 513-1    Filed 09/24/20 Entered 09/24/20 15:56:12       Desc Exhibit
                                                1 Exhibit
                                                   Page 8 A
                                                          of 8
                                        ACH Setup Instructions

                            Please fax this form to the bank initiating the ACH


Date:



                                       Beneficiary Bank Information


Bank name & address:                                              Bank ABA number:


        Metropolitan Commercial Bank

        99 Park Avenue

        New York, NY, 10016                                       Bank phone number:


                                                                           (212) 365-6739



                                         Beneficiary Information


Account Number:
                         Argon Credit, LLC    Case no. 16-39654
Beneficiary Name:

Reference:

Dollar Amount:                                                                         (not required)




                                             Contact Information


Fiduciary Name:       Karen R. Goodman, Trustee

Contact Phone Number:         312-641-6777
